Citation Nr: 0710755	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-30 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left eye 
disability, to include as secondary to service-connected 
diabetes mellitus. 
 
2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 
 
3.  Entitlement to service connection for a skin disorder of 
the feet. 
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in St. Paul, Minnesota, that among 
other things, denied service connection for left eye 
disability, hypertension, a skin disorder of the feet, and 
PTSD.  

The record reflects that in correspondence dated in September 
2002, the veteran requested service connection for anxiety 
and depression.  These matters have not been properly 
developed for appellate consideration and are referred to the 
RO for appropriate consideration.

After review of the record, the issue of service connection 
for PTSD will addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left eye disorder was first clinically indicated many 
years after discharge from active duty, has not been related 
to service, and is not caused or made worse by service-
connected diabetes.

2.  Hypertension was first clinically indicated many years 
after discharge from active duty, has not been related to 
service, and is not caused or made worse by service-connected 
diabetes.

3.  A skin disorder of the feet was first clinically 
indicated many years after discharge from active duty and has 
not been related to service.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of service-connected diabetes mellitus. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of 
service-connected diabetes mellitus. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A skin disorder of the feet was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left eye disability, 
hypertension, and a skin disorder of the feet.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for left eye disability, 
hypertension, and a skin disorder of the feet has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in July 2003, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence was 
needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
may have been provided after the RO initially adjudicated 
some of the veteran's claims, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the claims must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  See also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for left eye disability, hypertension and skin rash of the 
feet.  Private and VA outpatient clinical records have been 
received and associated with the claims folder.  The 
appellant has had several VA compensations examinations 
during the course of the appeal.  There is no indication from 
the appellant that there is outstanding evidence that has not 
been considered with respect to the claims under 
consideration.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claims.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issues currently being considered 
on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  This 
includes situations where the service-connected disability 
has caused a permanent worsening of the claimed disorder. 
Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Service connection for left eye disability.

The veteran's distant vision was noted to be 20/20 upon 
service induction and separation examinations, and no vision 
defect was recorded.  Post service private clinical records 
show that he was seen for a left eye problem in December 1999 
and hemorrhage was diagnosed.  Subsequent private and VA 
clinical data depicted the 1999 eye problem as a retinal 
stroke or retinal hemorrhage that resulted in a 25 percent 
loss for vision for which he underwent argon laser 
photocoagulation.  On VA examination in September 2002, a 
diagnosis of history of branch retinal occlusion of the left 
eye was recorded.  It was noted that the veteran had been 
left with a persistent scotoma since laser surgery in 
February 2000.  

The record appears to indicate that the veteran only 
developed acute left eye symptoms in 1999 that resulted in 
the loss of a quarter of his vision.  This was many years 
after discharge from active duty and may not be related to 
service in the absence of a competent medical opinion.  No 
physician has attributed this condition to any incident of 
active duty.  The Board notes that the appellant is service-
connected for diabetes mellitus to which he ascribes some 
vision loss.  However, on VA examination in July 2003, it was 
found that he had no diabetic retinopathy in either eye.  
Although the veteran now contends that left eye disability is 
of service onset or is related to service-connected 
disability, he cannot support the claim on the basis of his 
assertions alone.  As a layperson, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Therefore, under the 
circumstances, service connection for a left eye disability 
must be denied. See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439 (1995). 

2.  Service connection for hypertension

The service medical records show that while a blood pressure 
reading of 132/90 was recorded on service induction 
examination in September 1965, the blood pressure obtained on 
separation examination in July 1967 was 138/80 which is 
within a normal range.  No elevated reading were recorded 
during service.  The Board has considered the appellant's 
statements in the record to the effect that he has had long-
standing high blood pressure that was diagnosed and treated 
within the year after discharge from active duty.  However, 
no records have been received which corroborate this 
contention.  Indeed, in correspondence received in November 
2003, the veteran related that all attempts to retrieve 
physician and pharmacy records from that time frame have been 
unsuccessful.  No documented high blood pressure is shown in 
the record until the late 1990s.  Consequently, there is no 
objective or verifiable evidence that the veteran developed 
hypertension within one year of discharge from active duty 
and service connection must be denied on a direct and 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

The veteran also asserts that hypertension is secondary to 
service-connected diabetes mellitus.  However, on VA 
examination in September 2002, a VA examiner stated that 
hypertension was not causally related to diabetes.  This 
opinion was essentially reiterated after review of the record 
on VA examination in 2003 when an examiner opined that the 
veteran's hypertension was present years before he developed 
diabetes.  It is the province of trained health care 
providers to enter conclusions that require medical expertise 
such as opinions as to diagnosis and causation, Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The VA examiners' 
opinions strongly militate against a finding that 
hypertension is causally related to the appellant's service-
connected diabetes.  The record contains no competent medical 
evidence linking hypertension to service-connected diabetes.  
As a layperson without medical training and expertise, the 
appellant is not competent to provide an opinion on this 
matter.  See Bostain; Routen, supra.  Under the 
circumstances, service connection for hypertension must also 
be denied on a secondary basis.  See 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.  Service connection for a skin disorder of the feet.

The service medical record show that the appellant was 
treated in April 1966 for venereal warts and in August 1966 
for heat rash on the left arm.  No further complaints 
referable to the skin were recorded in the service medical 
records.  Upon examination in July 1967 for separation from 
service, the veteran checked that he had had a skin disease, 
but the skin and feet were evaluated as normal.  Private 
clinical records dating from 1996 show no complaints or 
treatment for a skin disorder.  On VA examination in 
September 2002, the examiner noted a chronic erythematous 
rash of the soles of both feet which the veteran stated he 
had had since service in Vietnam.  VA outpatient records 
dated in January and May 2003 refer to a bilateral scaling 
hyperkeratotic rash predominantly on the heels which the 
appellant related he had had for many years.  Hyperkeratoses 
of the feet were diagnosed. 

In this regard, the Board finds that although the veteran 
avers that he has had a continuing skin problem of the feet 
since service in Vietnam, the skin was normal on service 
separation examination in 1967.  Recent VA clinical data show 
that he now has a chronic skin problem of the feet, but this 
was clinically noted more than 35 years after discharge from 
active duty.  In the absence of any documented treatment for 
a skin problem during the interim, continuity of claimed in-
service symptomatology is not established. See 38 C.F.R. 
§ 3.303.  Moreover, no physician has attributed 
hyperkeratoses of the feet to active duty or to any incident 
thereof.  Therefore, service connection for a skin disorder 
of the feet must be denied.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The preponderance of the evidence is against the claims.




ORDER

Service connection for left eye disability, to include as 
secondary to service-connected diabetes, mellitus is denied. 

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a skin disorder of the feet is denied


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic stressors in Vietnam for which service connection 
should be granted.  The record does not reflect a clinical 
diagnosis of PTSD.  However, in correspondence dated in April 
2006, the appellant stated that there were "additional 
reports for my PTSD" with his treating physician at the 
Minneapolis VA Medical Center.  It does not appear this 
information has been requested. 

The record reflects that VA treatment records dating through 
May 15, 2003 have been associated with the claims file.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claim for PTSD may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pertinent outpatient treatment records dating from May 16, 
2003 should be requested and associated with the claims 
folder.
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2005), and any other legal precedent 
are fully complied with and satisfied.

2.  All pertinent VA clinical records 
dating from May 16, 2003 should be 
retrieved from the Minneapolis, 
Minnesota VA Medical Center and 
associated with the claims folder.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the remaining issue 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


